FILED
                                                                                April 26, 2022
                                                                           EDYTHE NASH GAISER, CLERK
                                                                           SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA


No. 21-0004, Diane Sigismondi Judy v. Eastern West Virginia Community and Technical
College

ARMSTEAD, concurring, in part, and dissenting, in part:

              I concur in the judgment of the Court finding that Respondent Eastern West

Virginia Community and Technical College was not entitled to qualified immunity and

Petitioner made a prima facie case of employment discrimination. I dissent, however, from

the majority opinion to the extent that it goes beyond what is necessary to resolve this

matter in finding that the complaint below would have satisfied “heightened pleading,” had

such requirement been implicated. This Court has tightened the “heightened pleading”

standard in such cases and plaintiffs must be held to such standard.     This      Court      has

recently stated that:

                 We believe that in civil actions where immunities are
                 implicated,      the      trial    court     must     insist
                 on heightened pleading by the plaintiff. See Schultea v.
                 Wood, 47 F.3d 1427 (5th Cir. 1995) (en banc) (a § 1983
                 action); see generally Parkulo v. West Virginia Board of
                 Probation and Parole, [199 W. Va. 161, 483 S.E.2d 507]
                 [(1996)]. To be sure, we recognize the label
                 “heightened pleading” for special pleading purposes for
                 constitutional or statutory torts involving improper
                 motive has always been a misnomer. A plaintiff is not
                 required to anticipate the defense of immunity in his
                 complaint, Gomez v. Toledo, 446 U.S. 635, 640, 100 S.
                 Ct. 1920, 1923-24, 64 L. Ed. 2d 572 (1980), and, under
                 the West Virginia Rules of Civil Procedure, the plaintiff
                 is required to file a reply to a defendant’s answer only if
                 the circuit court exercises its authority under Rule 7(a) to
                 order one. We believe, in cases of qualified or statutory

                                              1
  immunity, court ordered replies and motions for a more
  definite statement under Rule 12(e) can speed the judicial
  process. Therefore, the trial court should first demand
  that a plaintiff file “a short and plain statement of his
  complaint, a [statement] that rests on more than
  conclusion[s] alone.” Schultea v. Wood, 47 F.3d [1427,]
  [ ] 1433 [5th Cir. 1995]. Next, the court may, on its own
  discretion, insist that the plaintiff file a reply tailored to
  an answer pleading the defense of statutory or qualified
  immunity. The court’s discretion not to order such a reply
  ought to be narrow; where the defendant demonstrates
  that greater detail might assist an early resolution of the
  dispute, the order to reply should be made. Of course, if
  the individual circumstances of the case indicate that the
  plaintiff has pleaded his or her best case, there is no need
  to order more detailed pleadings. If the information
  contained in the pleadings is sufficient to justify the case
  proceeding further, the early motion to dismiss should be
  denied.

Hutchison v. City of Huntington, 198 W. Va. 139, 149-50, 479
S.E.2d 649, 659-60 (1996) (emphasis added). Accord Portee v.
City of Mount Hope, No. 17-0546, 2018 WL 3203157, at *2
(W. Va. June 29, 2018) (memorandum decision) (“ ‘[I]n civil
actions where immunities are implicated, the trial court must
insist on heightened pleading by the plaintiff.’ Hutchison, 198
W. Va. at 149, 479 S.E.2d at 659.’ ”); W. Va. Dep’t of Educ. v.
McGraw, 239 W. Va. 192, 196 n.5, 800 S.E.2d 230, 234 n.5
(2017) (“In Hutchison v. City of Huntington, 198 W. Va. 139,
149-50, 479 S.E.2d 649, 659-60 (1996), we stated that when a
defendant’s answer pleads the defense of governmental
immunity, the circuit court should order the plaintiff to file a
reply tailored to the defendant’s immunity defense. ... Ms.
McGraw’s original complaint provided scant detail of the basis
of her constitutional tort claim against the DOE, and
consequently, she filed two amended complaints in the course
of the proceedings before the circuit court. Had the circuit court
required Ms. McGraw to file a reply to the DOE’s motion to
dismiss pleading qualified immunity, it might have assisted an
early resolution to this dispute.”); W. Va. Bd. of Educ. v.
                                2
              Croaff, No. 16-0532, 2017 WL 2172009, at *3 (W. Va. May
              17, 2017) (memorandum decision) (“ ‘In civil actions where
              immunities are implicated, the trial court must insist
              on heightened pleading by the plaintiff.’ Hutchison, 198 W.
              Va. at 149, 479 S.E.2d at 659.”); W. Va. Bd. of Educ. v. Marple,
              236 W. Va. 654, 660, 783 S.E.2d 75, 81 (2015)

W. Virginia Reg’l Jail & Corr. Facility Auth. v. Est. of Grove, 244 W. Va. 273, 281, 852

S.E.2d 773, 781 (2020) (emphasis in original). See also W. Virginia State Police, Dep’t of

Mil. Affs. & Pub. Safety v. J.H. by & through L.D., 244 W. Va. 720, 736, 856 S.E.2d 679,

695 (2021) (“[T]his Court consistently has found that matters involving qualified immunity

also require a “heightened pleading standard.”); Gable v. Gable, 245 W. Va. 213, 222 n.6,

858 S.E.2d 838, 847 n.6 (2021) (“We believe that in civil actions where immunities are

implicated, the trial court must insist upon heightened pleading by the plaintiff.”).



              In her reply brief, Petitioner maintained that she did not have to meet a

heightened pleading standard because her complaint did not implicate statutory

immunities. Specifically, she alleged that “[b]ecause Respondent’s conduct involved a

discretionary governmental function, Respondent was not entitled to qualified immunity.”

The majority correctly agreed with Petitioner that statutory immunity was not implicated

in this case and, thus, the heightened pleading standard did not apply. Had the majority

ended its analysis with this finding, I would concur with the majority opinion in its entirety.

However, the majority inexplicably and unnecessarily proceeds to analyze the complaint


                                              3
under the heightened pleading standard and finds that it would meet such standard. In this

regard, I must depart from the reasoning of the majority.

              It is unclear why the majority, having found that the heightened pleading

standard was inapplicable in this case, proceeded to analyze whether the complaint would

have met such standard had it been applicable. Perhaps this analysis resulted from the

concern previously expressed that we are “slowly but surely releasing [heightened

pleading] from its prior constraints.” Boone v. Activate Healthcare, LLC, 245 W. Va. 476,

859 S.E.2d 419 (2021) (Wooton, Justice, dissenting). However, the majority found, and I

agree, that statutory immunity was not implicated here and heightened pleading was not

necessary in this case. Accordingly, there was no need to wade into the “what if” scenario

and analyze the complaint under a standard that we had already determined was not

applicable. This is particularly true in light of the fact that, in applying such inapplicable

standard, the majority ventured from its sound analysis of the Complaint under the proper

standard and reached a conclusion that I believe was incorrect.



              A plain reading of the entirety of the complaint demonstrates that if

heightened pleading was necessary, this complaint would likely not meet that standard.

The complaint is a conclusory and barebones complaint that, in my opinion, falls short of

providing sufficient allegations to meet the heightened pleading standard. I previously

wrote:

                                              4
                      As recently as November 2020, this Court held, in West
              Virginia Regional Jail and Correctional Facility Authority v.
              Grove, 244 W. Va. 273, 852 S.E.2d 773 (2020), that “[c]ases
              implicating immunity ... are subject to a somewhat heightened
              pleading standard. That is, plaintiffs ‘should supply in their
              complaints or other supporting materials greater factual
              specificity and particularity than is usually required.’ ”
              (Internal quotations omitted). The Respondents have simply
              failed to meet the pleading standard set forth in Rule 12(b) of
              the West Virginia Rules of Civil Procedure, much less
              the heightened pleading standard discussed in Grove.

C.C. v. Harrison Cty. Bd. of Educ., 245 W. Va. 594, 614, n.1, 859 S.E.2d 762, 782 n.1

(2021) (Armstead, Justice concurring, in part, and dissenting, in part). Had such standard

been applicable here, the insufficiency of the complaint would have warranted either

dismissal or, at the very least, application of the requirement outlined in Hutchison that the

circuit court demand Petitioner file a “short and plain statement” of her complaint that

“rests on more than conclusion[s] alone.” See Hutchison, 198 W. Va. at 50, 479 S.E.2d at

660.



              Therefore, I concur with the judgment of the Court that the complaint does

not implicate qualified immunity. I dissent as to the unnecessary finding that the complaint

would have satisfied a heightened pleading standard.




                                              5